    Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 1 of 21

               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


JOSE C.,

                           Plaintiff,                        Civil Action No.
                                                             3:19-CV-0418 (DEP)
             v.

NANCY A. BERRYHILL, Commissioner of Social
Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                       PETER A. GORTON, ESQ.
Attorneys at Law
1500 Main Street
Endicott, NY 13761

FOR DEFENDANT

HON. GRANT C. JAQUITH                          AMELIA STEWART, ESQ.
United States Attorney                         Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE




1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
    Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 2 of 21



                                      ORDER

       Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 2 Oral

argument was heard in connection with those motions on August 20,

2020, during a telephone conference conducted on the record. At the

close of argument I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

       ORDERED, as follows:



2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 3 of 21



      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      August 28, 2020
            Syracuse, NY




                                      3
Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 4 of 21



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
JOSE C.,
                                   Plaintiff,

-v-                                    3:19-CV-418

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                       August 20, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      625 JFK Building
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: AMELIA STEWART, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 5 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                     2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    11:10 a.m.)

 3                 THE COURT:    I have before me a challenge to a finding

 4    by the Commissioner of Social Security that plaintiff was not

 5    disabled at the relevant times and, therefore, ineligible for

 6    benefits for which he applied.       The challenge is brought

 7    pursuant to 42, United States Code, Sections 405(g) and

 8    1383(c)(3).

 9                 The background is as follows:       Plaintiff was born in

10    February of 1963.     He is currently 57 years of age.          He was 50

11    years old at the alleged onset of his disability, which he

12    claims to be September 2, 2013.        Plaintiff stands 5'7" in height

13    and weighs 165 pounds.      He lives in Binghamton where he moved in

14    April of 2015.     He lives in a former hotel that has been

15    converted and houses primarily persons with criminal convictions

16    and sex offenders.     It is unclear what the extent of his formal

17    education was.     It appears that he may have dropped out during

18    or after 9th grade.       He may also have been in special education

19    classes.    He reads at a second grade level, but is able to add

20    and subtract.     Plaintiff does not have a driver's license.         He

21    relies on public transportation and his bicycle for getting

22    around.

23                 Plaintiff, in terms of his work, proves to be a

24    fairly poor historian and it is difficult to piece together

25    precisely when and where he worked.        He's worked as a temporary


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 6 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                       3


 1    laborer, he has worked as a grocery stock clerk, he has worked

 2    as ad installer placing advertisements on buses, and he has

 3    worked as a delivery person for a florist.         He ran into

 4    difficulties at one of his positions because he withheld his

 5    criminal conviction from his application.         He left early and did

 6    not return and has experienced assaults by coworkers at one or

 7    more of his places of employment.

 8                 Physically, plaintiff is not making any claims that

 9    his physical conditions have imposed limitations on his ability

10    to perform work functions.       The focus of plaintiff's claim is on

11    his mental condition, which, as the Administrative Law Judge

12    noted, has been variously described and diagnosed.              Among other

13    things, he's been found to have suffered from major depressive

14    disorder, a generalized anxiety disorder, and impulse control

15    disorder.    There is indication that he may have been diagnosed

16    at one point in time with posttraumatic stress disorder, or

17    PTSD, a panic disorder with the beginning of agoraphobia, a

18    learning disability, and possibly bipolar disorder, as well as

19    pedophilia.

20                 Plaintiff has obtained treatment through various

21    sources, including the Lourdes Center for Mental Health where he

22    sees therapist Matthew Scott and Psychiatric Nurse Practitioner

23    Jeanette Lee.     In terms of his general medical needs, he sees

24    Dr. John Caruso at Lourdes Center for Family Health and has

25    since June of 2017.      There was an incident on August 12, 2015,


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 7 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                      4


 1    when, at the suggestion of his healthcare providers, plaintiff

 2    was transported to an emergency room by ambulance.              He, however,

 3    left against medical advice prior to being seen by any doctors.

 4    He was sent by Dr. Trevor Litchmore on that occasion.

 5                 In terms of activities of daily living, plaintiff is

 6    able to groom, use public transportation, watch television.             He

 7    attends church weekly, he shops, does laundry, cooks, he rides

 8    his bicycle, and there was some indication that he may play

 9    handball.

10                 Plaintiff has been prescribed several medications

11    over time, including Seroquel, Duloxetine, Paxil, Remeron,

12    Gemfibrozil, Ziprasidone, Cyclobenzaprine, Geodon, and Lexapro.

13                 Plaintiff has a conviction from March of 2005 for

14    molesting an eight-year-old stepdaughter.         He is a registered

15    sex offender.     There's also apparently a prior conviction for

16    possession of crack cocaine and plaintiff is a recovering or

17    recovered addict who has in the past used heroin, crack,

18    marijuana, and methamphetamines.        Plaintiff is a heavy smoker.

19    He smokes between one and two packs of cigarettes daily.

20                 The procedural history for this matter is as follows:

21    Plaintiff applied for Title II and Title XVI benefits on

22    August 18, 2015, as I indicated, alleging an onset date of

23    September 2, 2013.     He claims disability based on major

24    depressive disorder, general anxiety disorder, pedophilia, panic

25    disorder, and being illiterate.        A hearing was conducted on


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 8 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                5


 1    February 6, 2018, by Administrative Law Judge Jennifer Gale

 2    Smith to address plaintiff's claims.        At that hearing, a

 3    vocational expert testified, as well as the plaintiff.           On

 4    March 26, 2018, ALJ Smith issued a decision that was unfavorable

 5    to the plaintiff.     On February 12, 2019, that became a final

 6    determination of the agency when the Social Security

 7    Administration Appeals Council denied plaintiff's application

 8    for a review.     In doing so, the Social Security Appeals Council

 9    accepted newly submitted evidence, but determined that it would

10    not alter the outcome and, therefore, denied review.            This

11    matter was commenced on April 8, 2019, and is timely.

12                 In her decision, ALJ Smith applied the familiar

13    five-step sequential test for determining disability, first

14    noting that plaintiff's insured status expired on September 30,

15    2013.   At step one, the Administrative Law Judge concluded

16    plaintiff had not engaged in substantial gainful activity since

17    September 2, 2013.

18                 At step two, she concluded that plaintiff does suffer

19    from severe impairments that impose more than minimal

20    limitations on his ability to perform basic work functions,

21    including impulse control disorder, depressive disorder, and

22    anxiety disorder.     In doing so, she explained at page 14 of the

23    Administrative Transcript that she understood that plaintiff's

24    mental condition had been variously described and diagnosed, but

25    in the end, it was not important what label was placed on it,


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 9 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                  6


 1    but rather what the limitations associated with it and the

 2    symptoms were, and she made it clear that she had considered all

 3    of the symptoms reported concerning plaintiff's mental

 4    condition.

 5                 At step three, ALJ Smith concluded that plaintiff's

 6    condition does not meet or medically equal any of the listed

 7    presumptively disabling conditions set forth in the

 8    Commissioner's regulations, specifically considering listings

 9    12.04, 12.06, 12.08, 12.11, and 12.05.

10                 After determining plaintiff's residual functional

11    capacity, which we will discuss in more depth momentarily, at

12    step four, Administrative Law Judge Smith concluded that

13    plaintiff is capable of performing his past relevant work as an

14    ad material distributor, which, according to the vocational

15    expert, constitutes light work with an SVP of 2.

16                 At step five, as an alternative basis for her

17    decision of no disability, after consulting with the vocational

18    expert and posing a hypothetical that mirrored the residual

19    functional capacity finding, ALJ Smith concluded that plaintiff

20    is capable of performing as a kitchen helper, a cleaner, a

21    warehouse worker, a photocopy machine operator, and a

22    cleaner/housekeeping and, therefore, found that plaintiff was

23    not disabled at the relevant times.

24                 The Court's task in this case is limited.          I must

25    determine whether correct legal principles were applied and the


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 10 of 21

                    JOSE C. v. COMMISSIONER OF SOCIAL SECURITY               7


 1     resulting determination is supported by substantial evidence.

 2     As the Second Circuit Court of Appeals noted in Brault v. Social

 3     Security Administration, 683 F.3d 443 from 2012, the substantial

 4     evidence test is a stringent test akin to and even more

 5     stringent than clearly erroneous.       Substantial evidence, of

 6     course, is defined as such relevant evidence as a reasonable

 7     mind might accept as adequate to support a conclusion.          The

 8     Second Circuit noted in Brault that under the standard, when the

 9     Administrative Law Judge finds a fact, that fact can be rejected

10     only if a reasonable factfinder would have to conclude

11     otherwise.

12                  In this case, plaintiff raises five basic contentions

13     arguing that the residual functional capacity finding of the

14     Administrative Law Judge is not supported and failed to

15     recognize the extent of plaintiff's mental condition and the

16     triggers associated with those being workplace stress.

17     Secondly, he argues that the opinions of Dr. Moore and Dr. Brown

18     were not properly weighed and evaluated by the Administrative

19     Law Judge and that she substituted her views for the opinions of

20     those two physicians.     Thirdly, plaintiff argues that the

21     failure to include any limitation on plaintiff's schedule to

22     accommodate the limitations on his ability to stay on task and

23     maintain attendance is not supported.        Fourth, he argues that

24     the Social Security Administration Appeals Council should have

25     considered the new evidence found and that it would reasonably


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 11 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                  8


 1     likely change the outcome.      And five, the plaintiff argues that

 2     the step four and step five analysis is flawed.

 3                 As a backdrop, I note that it is plaintiff's burden

 4     through step four, under Poupore, to establish limitations that

 5     preclude him from working.      In this case, the Administrative Law

 6     Judge concluded that notwithstanding his conditions, plaintiff

 7     retains the ability to work at all exertional levels subject to

 8     certain nonexertional limitations, including that the claimant

 9     should not have to read, write, or perform mathematical

10     operations as part of his job duties, the claimant should work

11     at simple routine and repetitive tasks, the claimant should work

12     in a low stress job defined as occasional decisionmaking,

13     occasional judgment required, and occasional changes in the work

14     setting, the claimant should work at goal-oriented work rather

15     than production pace rate work, the claimant should have

16     occasional contact with coworkers, supervisors, and the public.

17     That appears at pages 16 and 17 of the Administrative

18     Transcript.

19                 Obviously, pivotal to any determination is an RFC

20     finding which represents a finding of the range of tasks the

21     plaintiff is capable of performing notwithstanding the

22     impairments in question.      When determining the residual

23     functional capacity, or RFC, an Administrative Law Judge must

24     consider all of the relevant medical and other evidence.        After

25     doing so, the ALJ must assess the plaintiff's exertional


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 12 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                    9


 1     capabilities, as well as nonexertional limitations, including

 2     impairments that could result in postural or manipulative

 3     limitations.    And of course, an RFC determination must be

 4     supported by substantial evidence.

 5                 Plaintiff has indicated he only challenges the

 6     medical component of the residual functional capacity and

 7     believes, first, that the plaintiff's triggers of his mental

 8     symptoms were not properly considered.        The Administrative Law

 9     Judge at page 18 relied heavily on plaintiff's robust list of

10     activities of daily living.      Especially relevant was his ability

11     to attend church on a regular basis, his ability to take public

12     transportation, the fact that he went to a Super Bowl party

13     where he was around other people.       This is a similar case to

14     James N. v. Commissioner of Social Security, 2020 WL 1140498

15     from the Northern District of New York, 2020, with a very

16     similar set of activities of daily living, and that case was

17     found to support the residual functional capacity.

18                 And in that regard, this is a different case than

19     Miller v. Colvin, 122 F. Supp. 3d 23 from the Western District

20     of New York, a case relied on by the plaintiff.          The activities

21     of daily living were really fairly mundane.         The Court in that

22     case considered that, generally speaking, activities of daily

23     living include things like cleaning, shopping, cooking, and so

24     forth.   In this case, when you are dealing with someone who

25     claims the inability to be around people, it is very relevant,


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 13 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                  10


 1     the ability to go to church on a regular basis, to take public

 2     transportation, to go a Super Bowl party.         So I find that this

 3     is more akin to the James N. case than the Miller case.         I also

 4     note that plaintiff admitted at page 401 that he was looking for

 5     work.

 6                 The Administrative Law Judge also properly relied on

 7     benign mental status exams at page 18, and those are cited in

 8     the record at 405 from December 2015, 443 to 444 from

 9     March 2017, 449 to 450 from April of 2017, 454 to 455 from May

10     of 2017, 459 to 460 from July of 2017, 464 to 465 from -- if I

11     can read my notes correctly -- September 2017, 469 to 470

12     September 2017 -- I guess the earlier one was August, I'm

13     sorry -- 474 to 475 from October 2017, 479 to 480 from November

14     of 2017 -- that can't be right -- 489 to 490 from June of 2017,

15     494 to 495 from August of 2017.       She also relied on the fact

16     that plaintiff stated at page 406 that therapy had helped him a

17     great deal.    At 454, it appeared that he was doing well on his

18     medications.    At 489, he made a statement that I am okay.

19                 The reliance on mental status exams is supported by

20     and approved by this Court in Cuenca v. Commissioner of Social

21     Security, 2016 WL 2865726 from the Northern District of New

22     York, April of 2016, in a report and recommendation by

23     Magistrate Judge William Carter that was approved by Chief Judge

24     Glenn Suddaby at 2016 WL 2858858.

25                 The Administrative Law Judge also properly relied on


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 14 of 21

                    JOSE C. v. COMMISSIONER OF SOCIAL SECURITY               11


 1     portions of the opinions of Dr. Moore and Dr. Brown.            The

 2     Administrative Law Judge acknowledged plaintiff's workplace

 3     fears and fears of being around people in general when

 4     summarizing his contentions at page 17.        To some degree, that

 5     has been accommodated and taken into consideration in the

 6     residual functional capacity, and specifically in the portion

 7     that limited plaintiff to occasional contact with coworkers,

 8     supervisors, and the public.

 9                  Once again, I think it was reasonable to rely on all

10     of these to support the residual functional capacity, which I

11     conclude is supported by substantial evidence.         If I were

12     deciding the case, I may or may not have weighed the evidence in

13     the same way the Administrative Law Judge did, but, of course,

14     that is not my function to reweigh the evidence, only to

15     determine whether substantial evidence supports the

16     determination.

17                  The next argument concerns the weighing of the

18     opinions of Dr. Moore, for one.       Dr. Moore, after examining the

19     plaintiff in October of 2015, made the following medical source

20     statement:    The claimant shows mild limitation in regard to

21     following and understanding simple directions and instructions

22     and performing simple tasks independently.         He has moderate

23     limitation in regard to maintaining attention and concentration,

24     moderate to marked limitation regarding learning new tasks and

25     performing complex tasks independently, moderate limitation in


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 15 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                 12


 1     regard to appropriately dealing with stress, relating adequately

 2     to others, and moderate to marked limitation with regard to

 3     making appropriate work decisions and maintaining a regular work

 4     schedule.    The Administrative Law Judge considered that opinion

 5     at page 18 and gave it partial weight.

 6                 The Administrative Law Judge noted that plaintiff was

 7     examined by Dr. Moore, she acknowledged Dr. Moore's program

 8     expertise, and the opinion of Dr. Moore generally supports the

 9     RFC with the exception of the work schedule issue.          I note that

10     there is no requirement that all of the opinions of a medical

11     source, including Dr. Moore, be accepted or rejected.           It's not

12     an all or nothing, it's okay to give partial weight as long as

13     you explain why.

14                 In this case, the residual functional capacity

15     limited plaintiff to simple routine repetitive tasks, low stress

16     environment, goal oriented, occasional contact with supervisors

17     and coworkers.    These adequately address Dr. Moore's

18     limitations.    In Moxham v. Commissioner of Social Security, 2018

19     WL 1175210 from the Northern District of New York, March of

20     2018, one of my colleagues, Magistrate Judge Daniel J. Stewart,

21     found similarly, and ironically, the opinion in that case was

22     also from Dr. Moore who found moderate to marked limitations in

23     dealing with stress, making appropriate work decisions, and

24     maintaining a regular schedule.       In that case, Judge Stewart

25     found that the plaintiff had failed to illustrate how those


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 16 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY               13


 1     mental limitations were not adequately accounted for in the

 2     similar case involving simple tasks, simple instructions,

 3     frequent interaction with supervisors, coworkers, and the

 4     public, and decisions on simple work-related matters.

 5                 Similarly, in Brian D. v. Saul, 2020 WL 1187651, a

 6     decision from the Northern District of New York in March of 2020

 7     from Senior District Judge Lawrence E. Kahn, he concluded that a

 8     statement by another consultative examiner, Dr. Slowik,

 9     concerning plaintiff's ability to maintain a regular schedule

10     and appropriately deal with stress, being moderately to markedly

11     limited, was adequately accounted for in an RFC that limited the

12     plaintiff to a low stress job that required occasional

13     decisionmaking, occasional work judgments, and occasional

14     changes in the work setting.

15                 I also find that Dr. Moore's opinions concerning

16     marked limitations in scheduling were properly rejected and

17     explained based on the, again, benign exams and the fact that

18     plaintiff did not have a history of missing appointments.        I

19     recognize that there are conflicting views on whether or not

20     that's a relevant consideration in this court.         The decision in

21     Cook v. Astrue, 2011 WL 2490996 from 2011, suggests that it is a

22     relevant consideration.

23                 I acknowledge that Virden v. Colvin, a decision

24     relied on by the plaintiff, reported at 2015 WL 5598810, takes a

25     different view.     And certainly, one can argue that that is the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 17 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY              14


 1     better view, but I nonetheless find that the Administrative Law

 2     Judge properly rejected that portion of Dr. Moore's decision.

 3     But, once again, even if it should have been considered, it was

 4     adequately accommodated by the residual functional capacity.

 5                 Plaintiff also challenges the treatment of Dr.

 6     Brown's opinion, a psychologist that appears in Exhibit 3A.        And

 7     Dr. Brown finds moderate limitations in certain areas, including

 8     the ability to perform activities within a schedule, maintain

 9     regular attendance, and be punctual within customary tolerances,

10     but Dr. Brown, also in his mental RFC finding, concludes that

11     plaintiff retains the ability to meet the four basic demands for

12     unskilled work.     That opinion was given partial weight and not

13     heavily relied on, but only because the Administrative Law Judge

14     concluded that the plaintiff's condition was such that he was

15     more limited than reflected in Dr. Brown's opinion that Dr.

16     Brown -- Dr. Brown's opinion does support the residual

17     functional capacity finding.

18                 And once again, because the RFC accommodated

19     plaintiff's situation by limiting him to performing within a

20     schedule and maintaining regular attendance, that was an

21     accommodated by the RFC.      Again, I cite James N., which is a

22     case a cited earlier.

23                 Turning to the new evidence argument, plaintiff

24     submitted two medical source statements, one from therapist

25     Matthew Scott and the second from Nurse Practitioner Jeannette


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 18 of 21

                    JOSE C. v. COMMISSIONER OF SOCIAL SECURITY              15


 1     Lee, as well as additional treatment records.         The test for

 2     other new materials to be accepted and the matter remanded is

 3     that the records for new evidence must show a reasonable

 4     probability that it would change the outcome.         The Appeals

 5     Council in this case found that there was no such probability at

 6     page two of the Administrative Transcript and, therefore, denied

 7     review.

 8                 The opinion of the Appeals Council itself in refusing

 9     to make a review based on the new evidence is not a final order

10     which this Court is empowered to review, Cheeseman v. Berryhill,

11     2018 WL 1033226 from the District of Vermont, February 2018,

12     Lesterhuis v. Colvin, 805 F.3d 83 from the Second Circuit 2015,

13     and Davis v. Colvin, 2016 WL 385183 from the Western District of

14     New York, January 31, 2016.      That doesn't mean that the new

15     evidence shouldn't be considered.       It is now part of the record

16     and properly considered when evaluating whether the RFC is

17     supported by substantial evidence.

18                 In this case, the opinion of Therapist Scott at pages

19     34 and 35 show a marked limitation in maintaining regular

20     attendance and in performing within a schedule and finds that

21     plaintiff would be off task more than 20 percent and absent

22     three or more days per month.       In her questionnaire, Nurse

23     Practitioner Lee finds only a moderate limitation in the ability

24     to maintain regular attendance and perform activities within a

25     schedule.    One could argue that that is not inconsistent with


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 19 of 21

                   JOSE C. v. COMMISSIONER OF SOCIAL SECURITY                    16


 1     the latter, with the residual functional capacity.          But in any

 2     event, these are checkbox forms with little or no explanation

 3     and most courts find them less useful when not well explained.

 4     They're also from two non-acceptable medical sources.           The ALJ

 5     rejected them and found no marked limitation in these areas.

 6                 In my view, the new evidence does not alter the

 7     weight of the evidence.      It was plaintiff's burden to show that

 8     those treatment notes do not support the residual functional

 9     capacity and that burden was not met.

10                 At step five, the determination at step five was

11     dependent on a residual functional capacity which was supported

12     by substantial evidence.      I note, moreover, that based on the

13     vocational expert's testimony, the step four determination by

14     the Administrative Law Judge where the plaintiff bears the

15     burden of proof is supported by substantial evidence.           But even

16     alternatively proceeding to step five where the Commissioner

17     does have the burden, I find that the vocational expert's

18     testimony was such that it satisfied the Commissioner's burden

19     of proof.    It was an opinion that there's work in the national

20     economy that plaintiff can perform notwithstanding his

21     limitations.    It was based on a hypothetical that mirrored the

22     residual functional capacity and, therefore, the Commissioner

23     met his burden at step five.

24                 So in conclusion, I find that the correct legal

25     principles were applied and substantial evidence supports the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 20 of 21

                                                                             17


 1     resulting determination.      I will award judgment on the pleadings

 2     to the defendant and order dismissal of plaintiff's complaint.

 3                 Thank you both for excellent presentations.         This was

 4     an extremely interesting case.       I hope you both stay safe in

 5     these trying times.     Thank you.

 6                 MR. GORTON:    Thank you, your Honor.

 7                 MS. STEWART:    Thank you, your Honor.

 8                 (Time noted:    11:43 a.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00418-DEP Document 33 Filed 08/28/20 Page 21 of 21

                                                                        18


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 27th day of August, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
